Citation Nr: 1308182	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial rating for the service-connected nasal disorder, to include allergic rhinitis.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 






INTRODUCTION

The Veteran served on active duty from August to November 1994, from January to June 2003, and from July 2005 to April 2007.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.       

The Board notes that it has reviewed the Veteran's claims file, to include documents of record that have been included in his virtual VA folder.  No relevant evidence has been added to the claims file by the RO since the supplemental statement of the case (SSOC) dated in March 2012.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand necessary so that additional development and medical inquiry may be conducted into the Veteran's claim for a compensable initial rating for his service-connected nasal disorder, to include allergic rhinitis.  

In February 2008, the Veteran underwent the first of two VA examinations intended to assess his nasal condition during the appeal period.  The February 2008 examiner noted relevant findings regarding the Veteran's nasal condition.  The second examination was conducted in December 2011.  In that examination report, it appears that the Veteran's nasal condition was not examined.  Rather, the report indicates assessment of the lungs.  The Veteran is not service connected for a lung disorder.  As such, the most-recent VA examination of the Veteran's nasal condition was conducted over five years ago.  

Since February 2008, the Veteran has submitted lay and medical evidence indicating a worsening of his nasal condition.  Private medical evidence even indicates nasal surgery in May 2008.  

Based on this background, the Board finds additional medical inquiry warranted.  The most recent VA examination was conducted over five years ago, and evidence of record indicates a worsening of the Veteran's nasal condition since February 2008.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).    

The record also indicates that the Veteran receives regular VA treatment for his nasal condition.  The most recent treatment records are dated until July 2009.  VA should attempt to retrieve any VA treatment records dated after July 2009.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following:

1.  Attempt to obtain and associate with the claims folder any relevant outstanding VA treatment records, particularly any records reflecting treatment of the Veteran's service-connected nasal condition, dated after July 2009.  If no such records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for an appropriate VA examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this Remand.  The examiner is asked to provide a report addressing the current state of the Veteran's nasal condition, to include problems with allergic rhinitis and/or sinusitis.  

The examiner should particularly note whether the Veteran has polyps, whether he needs antibiotic treatment for his nasal disorder, whether he experiences nasal obstruction and if so, the extent of the obstruction, whether he experiences incapacitating and/or nonincapacitating episodes, and to what extent his disorder causes headaches, pain, purulent discharge, or crusting.  See 38 C.F.R. § 4.97, Diagnostic Codes 6514, 6522 (2012).  

Please also consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience that relate to the nasal disorder.   

3.  Review the medical report requested above to ensure that the Remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


